The plaintiff in error, hereinafter referred to as the defendant, was convicted of larceny of an automobile, and was sentenced to serve a term of ten years in the penitentiary, and appeals.
The testimony on behalf of the state in substance shows that Verna Harlan was the owner of a Ford automobile, and parked the same on the public street in the city of Tulsa, that within a few minutes thereafter she missed her car, and the following morning, which was Sunday, the defendant in this case was found in possession of the car at the state penitentiary at McAlester, Okla.
The defendant denies that he drove the car from Tulsa to McAlester, but says that a cousin of his came to his home in Tulsa and advised him that the car belonged to a sister of his cousin, and that the cousin drove with him to McAlester in the car, the defendant desiring to see his brother who was in the penitentiary. *Page 319 
At the trial of the case, this cousin, whose name is given in the record, was not called as a witness, and no reason given why he was not called.
The evidence in this case is sufficient to sustain the judgment.
Several errors have been assigned by the defendant as grounds for reversal of his case. The only question before this court is the question as to whether or not the testimony of the state is sufficient to warrant the jury in returning a verdict of guilty.
The jury, after hearing the testimony, found against the defendant.
This court has repeatedly held that, where there was any competent evidence to sustain the verdict, it would not disturb the finding of the jury.
The record has been carefully examined, and we fail to find any fundamental or prejudicial errors in the record sufficient to warrant a reversal.
The judgment is affirmed.
CHAPPELL, J., concurs. EDWARDS, P. J., not participating.